                                                                     1   Stephen Montoya (#011791)
                                                                         Montoya, Lucero & Pastor, P.A.
                                                                     2   3200 North Central Avenue, Suite 2550
                                                                     3   Phoenix, Arizona 85012
                                                                         602-256-6718 (telephone)
                                                                     4   602-256-6667 (fax)
                                                                     5   stephen@montoyalawgroup.com

                                                                     6   Attorney for Plaintiff
                                                                     7
                                                                                             IN THE UNITED STATES DISTRICT COURT
                                                                     8
                                                                                                  FOR THE DISTRICT OF ARIZONA
                                                                     9
                                                                    10
                                                                         Rhita Bercy,                                  No.
                                                                    11
                                                                         Plaintiff,
                                                                    12                                                 COMPLAINT
                                                                    13 vs.
                        A P ROFESSIONAL A SSOCIATION O F L AWYERS
M ONTOYA , L UCERO & P ASTOR
                          3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                    14 City of Phoenix,                                (Jury Trial Demanded)
                                  PHOENIX, ARIZONA 85012




                                                                    15
                                                                         Defendant.
                                                                    16
                                                                    17          For her Complaint against Defendant, Plaintiff alleges the following:
                                                                    18   1.     This is an action seeking to redress discrimination in the public workplace based on
                                                                    19          race, color and national origin brought by Ms. Rhita Bercy against her employer, the
                                                                    20          City of Phoenix, under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e
                                                                    21          (as amended), and the Civil Rights Act of 1866, 42 U.S.C. ' 1981 (as amended).
                                                                    22   2.     This Court has subject matter jurisdiction over this action under 28 U.S.C. §§ 1331,
                                                                    23          1343(4) and 42 U.S.C. § 2000e.
                                                                    24   3.     This Court has personal jurisdiction over the parties to this dispute because the
                                                                    25          misconduct alleged in this Complaint transpired in Phoenix, Arizona.
                                                                    26   4.     Venue is proper in this District under 28 U.S.C. § 1391(b) and 42 U.S.C. § 2000e-
                                                                    27          5(f)(3).
                                                                    28   5.     Rhita Bercy is a citizen of the United States of America residing in Maricopa
                                                                     1         County, Arizona.
                                                                     2   6.    Ms. Bercy is female in gender, African-American in race, black or brown in skin
                                                                     3         color and was born in the Republic of Haiti.
                                                                     4   7.    The City of Phoenix is a municipal corporation in Maricopa County, Arizona.
                                                                     5   8.    The City has been engaged in an industry affecting commerce and has had at least
                                                                     6         fifteen employees for each working day in at least twenty calendar weeks this year
                                                                     7         or last year at all times material to this Complaint and is thus subject to the
                                                                     8         requirements of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e.
                                                                     9   9.    Ms. Bercy was employed by the City of Phoenix at all times material to this
                                                                    10         Complaint.
                                                                    11   10.   Her work performance at the City was satisfactory to excellent at all times material
                                                                    12         to this Complaint.
                        A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                    13   11.   During the course of her employment with the City, the City subjected Ms. Bercy to
M ONTOYA , L UCERO & P ASTOR
                          3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                    14         different terms and conditions of employment based on her race, her skin color and
                                  PHOENIX, ARIZONA 85012




                                                                    15         her national origin.
                                                                    16 12.     Specifically, another employee of the City, Ms. Alma Corrales, made a series of
                                                                    17         highly offensive discriminatory remarks to Ms. Bercy based on Ms. Bercy’s race,
                                                                    18         color and national origin in the workplace when they both worked in the City’s
                                                                    19         Housing Department.
                                                                    20   13.   For example, beginning in approximately 2017:
                                                                    21
                                                                                      • Ms. Corrales stated that Ms. Bercy “is from a third-world
                                                                    22                  country”;
                                                                    23                • When referring to Ms. Bercy, Ms. Corrales stated that
                                                                    24                  “Black people like to use the Black card”:

                                                                    25                • Ms. Corrales repeatedly referred to Ms. Bercy as “the
                                                                                        Black princess” and the “Haitian princess”;
                                                                    26
                                                                                      • When referring to Ms. Bercy, Ms. Corrales also stated that
                                                                    27                  “Black people should go back to the plantation”;
                                                                    28


                                                                                                                     2
                                                                     1              • When referring to Ms. Bercy, Ms. Corrales stated, “I
                                                                                      guess some people cannot get anything right or maybe
                                                                     2                stupid is a Black thing”;
                                                                     3
                                                                                    • Ms. Corrales also refused to use the same restroom as Ms.
                                                                     4                Bercy because Ms. Bercy is Black and Ms. Corrales
                                                                                      ignorantly claimed to believe that using the same toilet as
                                                                     5                Ms. Bercy would also make her butt black; and
                                                                     6
                                                                                    • When referring to Ms. Bercy, Ms. Corrales stated,
                                                                     7                “nothing can be done by certain people because niggers
                                                                                      always make a mess.”
                                                                     8
                                                                     9 14.   Ms. Corrales made these comments and many other similar insulting, discriminatory

                                                                    10       comments throughout the time she worked with Ms. Bercy in the City’s Housing

                                                                    11       Department.

                                                                    12 15.   Ms. Corrales would also bully and disrespect Ms. Bercy in the workplace based on
                                                                             Ms. Bercy’s color, race and national origin.
                        A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                    13
M ONTOYA , L UCERO & P ASTOR
                          3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                    14 16.   In November 2017, Ms. Bercy complained to her supervisor in the Housing
                                  PHOENIX, ARIZONA 85012




                                                                    15       Department about Ms. Corrales’ discriminatory remarks, but Ms. Corrales continued

                                                                    16       to make the remarks.

                                                                    17 17.   In April 2018, Ms. Bercy complained about Ms. Corrales’ discriminatory remarks

                                                                    18       once again to the same supervisor, but Ms. Corrales nevertheless continued to make

                                                                    19       the remarks.

                                                                    20 18.   Because Ms. Corrales continued to discriminatorily harass Ms. Bercy even after Ms.

                                                                    21       Bercy complained of the harassment at least twice to her supervisor, Ms. Bercy was

                                                                    22       forced to transfer to a potentially temporary position in August 2018 in the City’s

                                                                    23       Human Services Department.

                                                                    24 19.   After Ms. Bercy was forced to transfer to the Human Services Department, Ms.

                                                                    25       Corrales harassed Ms. Bercy again when she came back to the Housing Department

                                                                    26       to retrieve her personal belongings.
                                                                    27 20.   Based on Ms. Corrales’ protracted, unabated discriminatory harassment, in February
                                                                    28       2019, Ms. Bercy complained to the City’s Equal Opportunity Department (“EOD”)


                                                                                                                    3
                                                                     1         of Ms. Corrales’ discriminatory misconduct. See attached Exhibit A.
                                                                     2   21.   When investigating Ms. Bercy’s complaint, the EOD interviewed witnesses who
                                                                     3         corroborated her complaints and also stated that “the bullying, the harassing [of Ms.
                                                                     4         Bercy by Ms. Corrales] was ongoing and constant.” See attached Exhibit B, p. 9. 1
                                                                     5   22.   The EOD’s investigation of Ms. Bercy’s complaint also confirmed that Ms. Corrales
                                                                     6         stated that she did not want to use the same restroom as Ms. Bercy because Ms.
                                                                     7         Corrales believed that her “butt could get black” if she used the same toilet after Ms.
                                                                     8         Bercy used it. Id. at pp. 13-14.
                                                                     9   23.   The EOD’s investigation also “substantiated” that Ms. Corrales told her coworkers
                                                                    10         “don’t clean [the restroom], let the Black person clean.” Id. at ¶ 4, pp. 14-15.
                                                                    11   24.   Based on its investigation of Ms. Bercy’s complaint, the EOD concluded on
                                                                    12         February 20, 2020 that Ms. Corrales was guilty of making a series of derogatory
                        A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                    13         comments to and regarding Ms. Bercy based on her color, race and national origin,
M ONTOYA , L UCERO & P ASTOR
                          3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                    14         thereby “creating a hostile work environment.” Id. at pp. 19-22.
                                  PHOENIX, ARIZONA 85012




                                                                    15   25.   Although Ms. Bercy gave the City direct notice of Ms. Corrales’ discriminatory
                                                                    16         harassment at least twice by complaining to her direct supervisor, the City also knew
                                                                    17         or should have known of the harassment because it was open and obvious to any
                                                                    18         reasonable observer.
                                                                    19 26.     After the City received notice of the discriminatory harassment summarized above,
                                                                    20         it failed to take prompt and effective corrective measures to stop the harassment and
                                                                    21         appropriately discipline Ms. Corrales and thereby ratified Ms. Corrales’ misconduct.
                                                                    22   27.   In fact, instead of correcting the problem, the City actually promoted Ms. Corrales
                                                                    23         soon after Ms. Bercy filed her complaint with the EOD summarizing Ms. Corrales’
                                                                    24         bigoted remarks and conduct in the workplace.
                                                                    25   28.   The City has also failed to discipline other employees for using the “n-word” at
                                                                    26
                                                                    27
                                                                         1    The City provided Ms. Bercy with the attached highly redacted version of its
                                                                    28 investigation of her EOD complaint.


                                                                                                                      4
                                                                     1         work.
                                                                     2   29.   The City’s conduct as described above was intentional, protracted, malicious and
                                                                     3         deliberately indifferent to and in reckless disregard of Ms. Bercy’ federally protected
                                                                     4         rights under Title VII and Section 1981.
                                                                     5   30.   The City’s discriminatory treatment of Ms. Bercy undermined her otherwise
                                                                     6         excellent job performance and has caused her to lose work time and suffer lost
                                                                     7         wages and other income.
                                                                     8   31.   The City’s discriminatory treatment of Ms. Bercy also caused her to suffer from
                                                                     9         anxiety and panic attacks and forced her to take medical leave to preserve her health.
                                                                    10   32.   Based upon the City’s discriminatory misconduct, Ms. Bercy filed a Charge of
                                                                    11         Discrimination against the City of Phoenix with the United States Equal
                                                                    12         Employment Opportunity Commission (“EEOC”) on March 14, 2019. See attached
                        A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                    13         Exhibit C.
M ONTOYA , L UCERO & P ASTOR
                          3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                    14   33.   Ms. Bercy requested a Right to Sue letter from the United States Equal Employment
                                  PHOENIX, ARIZONA 85012




                                                                    15         Opportunity Commission and the Civil Rights Division of the United States
                                                                    16         Department of Justice and is filing this action within ninety days of her receipt of a
                                                                    17         Right to Sue letter from the Department of Justice. See attached Exhibit D.
                                                                    18   34.   Pursuant to Rule 38 (b) of Federal Rules of Civil Procedure, Ms. Bercy hereby
                                                                    19         demands a trial by jury.
                                                                    20         WHEREFORE, Ms. Bercy respectfully requests the Court to:
                                                                    21                 A.    Issue a judgment declaring that the conduct of Defendant as described
                                                                    22                       above violated her rights under Title VII of the Civil Rights Act of
                                                                    23                       1964, 42 U.S.C. § 2000e, as amended, and the Civil Rights Act of
                                                                    24                       1866, 42 U.S.C. § 1981, as amended;
                                                                    25                 B.    Issue preliminary and permanent injunctions against Defendant
                                                                    26                       enjoining it from committing similar unlawful acts in the future;
                                                                    27                 C.    Issue a judgment awarding her nominal, compensatory and punitive
                                                                    28                       damages against Defendant in amounts to be determined by the

                                                                                                                      5
                                                                     1                     finder-of-fact at trial;
                                                                     2              D.     Issue a judgment awarding her reasonable costs and attorney fees
                                                                     3                     against Defendant pursuant to 42 U.S.C. § 2000e and any other
                                                                     4                     applicable law; and
                                                                     5              E.     Issue a judgment awarding her all other relief that is just and proper
                                                                     6                     against Defendant under the circumstances.
                                                                     7
                                                                     8                           Respectfully submitted this 6th day of October 2020.
                                                                     9                           MONTOYA, LUCERO & PASTOR, P.A.
                                                                    10
                                                                    11                            ________________________________
                                                                                                  Stephen Montoya
                                                                    12                            3200 North Central Avenue, Suite 2550
                                                                                                  Phoenix, Arizona 85012
                        A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                    13
M ONTOYA , L UCERO & P ASTOR
                          3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                                                  Attorney for Plaintiff
                                                                    14
                                  PHOENIX, ARIZONA 85012




                                                                    15
                                                                    16
                                                                    17
                                                                    18
                                                                    19
                                                                    20
                                                                       I hereby certify that on October 6, 2020, I electronically transmitted the foregoing
                                                                    21 document to the Clerk of Court using the CM/ECF System for filing.
                                                                    22
                                                                    23
                                                                    24 ____________________________
                                                                    25
                                                                    26
                                                                    27
                                                                    28


                                                                                                                      6
